 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNY HEU,                                        No. 2:19-cv-0034 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or submitted a request
19
     to proceed in forma pauperis. In his application, petitioner challenges a conviction issued by the
20
     Stanislaus County Superior Court. Stanislaus County is part of the Fresno Division of the United
21
     States District Court for the Eastern District of California. See Local Rule 120(d).
22
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
23
     division of a court may, on the court’s own motion, be transferred to the proper division of the
24
     court. Therefore, this action will be transferred to the Fresno Division of the court.
25
            Good cause appearing, IT IS HEREBY ORDERED that:
26
            1. This action is transferred to the United States District Court for the Eastern District of
27
     California sitting in Fresno; and
28
                                                        1
 1             2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                             United States District Court
 3                           Eastern District of California
                             2500 Tulare Street
 4                           Fresno, CA 93721
 5

 6   Dated: January 17, 2019
 7

 8
     /kly/cw/heu0034.109
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
